Citation Nr: 1744404	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  14-01 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for tinnitus. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1981 through June 1984, and the Veteran served in the National Guard for several years thereafter.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Regional Office (RO) in St. Petersburg, Florida.

In March 2017, the Veteran testified at a live videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the evidentiary record.  

The issue of entitlement to service connection for foot disabilities has been raised by the Veteran in his March 2017 testimony, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The evidence currently of record including a January 2012 VA examination does not show a current diagnosis of a hearing loss disability meeting the specific criteria for a hearing loss disability under 38 C.F.R. § 3.385 (2016).  However, the Veteran testified at the March 2017 hearing that his hearing has worsened since the prior examinations.  Therefore, the AOJ should afford the Veteran a new examination of his hearing loss and associated tinnitus to identify any current disability and determine whether it is related to his service.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran and request his assistance in identifying any outstanding relevant treatment records from VA or private treatment providers.  The AOJ should make reasonable attempts to obtain all relevant outstanding evidence and associate it with the Veteran's claims file.  

2. After all outstanding relevant records have been obtained and associated with the Veteran's claims file, the AOJ should afford the Veteran an additional VA examination with an appropriate examiner to assess the current severity of the Veteran's hearing loss and tinnitus.  The examiner should be provided with a complete copy of the Veteran's claims file including this remand order.  

The examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's alleged hearing loss and tinnitus are related to his service including noise exposure.  The VA examiner should opine whether the Veteran's tinnitus is secondary to hearing loss.  

3. After the above development has been completed, the AOJ must readjudicate the Veterans claims for entitlement to service connection for left ear hearing loss and tinnitus.  If the benefits sought remain denied, the AOJ must provide the Veteran and his representative with a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






